Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered May 16, 2001, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 15 years, respectively, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292). The court permitted inquiry into convictions that were highly relevant to defendant’s credibility.
The court properly exercised its discretion when it permitted an eyewitness to testify that he had purchased drugs from defendant frequently during the months preceding the murder, since such evidence was relevant to the critical issue of the witness’s ability to identify defendant (see People v Artis, 220 AD2d 441, lv denied 87 NY2d 897).
The court properly exercised its discretion in imposing reasonable limits on defendant’s cross-examination during the Wade hearing. The line of inquiry precluded by the court was collateral to the issue of whether the police had employed a suggestive identification procedure (see People v Melcherts, 225 AD2d 357, lv denied 88 NY2d 881). Concur — Mazzarelli, J.P., Andrias, Buckley and Sullivan, JJ.